ORDER

PER CURIAM.
This appeal involves two competing actions seeking to construe the last will and testament of decedent, Grayce Beck. The issue involved is whether the language of decedent’s last will and testament incorporates by reference the terms of decedent’s revoked trust indenture. The trial court found that the terms of the revoked trust were not incorporated into the will and held that the residuary of decedent’s estate should pass as if decedent had died intestate.
No jurisprudential purpose would be served by a written opinion. However, the *666parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).